Judgment, Supreme Court, New York County, entered March 20, 1979, vacating determination of the New York City Board of Standards and Appeals dated September 26, 1978, and granting petitioner’s application for a variance from zoning regulations to permit the construction of a 10-story building, is reversed, on the law, and the petition in this article 78 proceeding is dismissed, with costs. We are unable to say that the determination of respondent Board of Standards and Appeals was arbitrary, or capricious, or without rational basis. We note the presence of detailed findings in the answer signed by the vice-chairman of the board. Concur—Fein, Bloom and Silverman, JJ.